DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, without traverse, Group I, drawn to compounds of formula (I), purines, and compositions thereof, embraced by claims 1-19.
Applicant also elected the following species:

    PNG
    media_image1.png
    154
    272
    media_image1.png
    Greyscale
and indicated claims 18 and 19 read on said species. The elected species was not found and therefore the search was expanded. 

Claims 18-26 are pending and claims 18, 19, 21, 24 and 25 are under examination. Claims 21-26 are new claims. 
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 26 belongs in Group (II) of the restriction requirement. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim 23 is provisionally withdrawn based on the species election (the claim is claim 22 is withdrawn based on the species election and claims 20 and 26 are withdrawn based on the restriction requirement.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boggs et al. (US 20060094733).
The present application claims the following elected species:

    PNG
    media_image2.png
    199
    301
    media_image2.png
    Greyscale
.
The ‘733 publication teaches the following species:
    PNG
    media_image3.png
    338
    754
    media_image3.png
    Greyscale
, see Figure 1S, compound 237. The compositions are taught on page 69, claims 37.
	The only differences between the claimed compound and cited species is 1) a H versus Applicant’s methyl on the phenyl ring of R3; and 2) methyl versus Applicant’s H at R1. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Moreover, the genus in the ‘733 publication on page 1 teaches H and methyl groups are alternatively useable at these positions. Thus, said claims are rendered obvious by Boggs et al. 

Applicant traverses by stating, “First, the difference between the species of Boggs (i.e., compound no. 237) and the instantly recited compounds is much more than the mere replacement of a hydrogen atom with a methyl group or vice versa. In fact, as illustrated below, there are at least three points of differentiation between compound no. 237 and the instantly claimed compound referenced by the Office (i.e., A-C below). Moreover, with respect to B and C, the difference is not only the selection of a methyl substituent, but also the selection of which position to place the substituent at. See compound no. 237 of Boggs below. Thus, there are actually five points of differentiation between compound no. 237 and the instantly claimed compound: (1) replacement of the methyl group of Boggs with a hydrogen at position A; (2) selection of the meta position on the right-hand phenyl ring of Boggs; (3) replacement of the meta hydrogen of Boggs with a methyl group at position B; (4) selection of the ortho hydrogen of Boggs that is not adjacent to position B (i.e., OR); and (4) replacement of the ortho hydrogen of Boggs that is not adjacent to position B with a methyl group at position C. As such, the skilled artisan looking to develop a new and improved compound for treating or preventing not correct; rather, the compounds of Boggs and the instantly claimed compounds are wholly distinct.”
This is not persuasive. As noted in the rejection, the only differences between the claimed compound and cited species is 1) a H versus Applicant’s methyl on the phenyl ring of R3; and 2) methyl versus Applicant’s H at R1. The genus in the ‘733 publication on page 1 teaches H and methyl groups are alternatively useable at these positions. 

Applicant further traverses by stating, “Second, the skilled artisan would not have been motivated to start with compound no. 237 of Boggs, and to therein modify this compound in such a way so as to arrive at the instantly claimed compounds. "The rationale to support a conclusion that the claim would have been obvious is that 'a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." MPEP § 2143.” 
This point can be addressed by citing In re Deuel 34 USPQ2d 1210, 1214, which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” This is clearly all the motivation necessary to render a species obvious.
not correct. Homology does not involve creation of a new chain, but extension of an already existing one. Indeed, were the position of the Office to hold true, dimethyl ether would be a homolog of methanol (i.e., an ether versus an alcohol), acetone would be a homolg of acetaldehyde (i.e., a ketone versus an aldehyde), and ethyl acetate would be a homolog of acetic acid (i.e., an ester versus a carboxylic acid). Such logic is simply nonsensical. 
As would readily be appreciated by one of skill, a homologous series is a sequence of compounds with the same functional group and similar chemical properties in which the members of the series can be branched or unbranched, or differ by -CH2. See, e.g., Brown, T. L. (1991). Chemistry: the central science. LeMay, H. Eugene (Harold Eugene), 1940-, Bursten, Bruce Edward. (5th ed.). Englewood Cliffs, NJ: Prentice Hall. pp. 940 (hereinafter "Brown"; a copy of which is submitted herewith). Thus, in reference to the example above, the ordinarily skilled artisan would understand that the adjacent homolog of methanol is ethanol (not dimethyl ether), the adjacent homolog of acetaldehyde is propanal (not acetone), and the adjacent homolog of acetic acid is propanoic acid (not ethyl acetate). As detailed in Brown, the general formula for a homologous series of straight-chain alkanes is CnH2n+2. See also Brown at Table 26.1, duplicated below for reference. Notably, such a series does not include hydrogen. Rather, the series begins with methane (i.e., n = 1), and proceeds to consecutively include an additional CH2 unit. Thus, hydrogen is not a homolog of methyl.”
This is not persuasive. The definition provided by Applicant is correct for a homologous series. However, a homologue is a compound belonging to a series of compounds that differ by a repeating group. For example, propanol (CH3CH2CH2OH), n-butanol (CH3CH2CH2CH2OH), and n-pentanol (CH3CH2CH2CH2CH2OH) are homologs; they belong to a homologous series “CH3(CH2)nOH. 
Moreover, Applicant argues that putting a methyl group where no substituent had appeared before is not a situation of a “homolog”. First, the exact name used is not controlling. It is the nature of the structural relationship that matters. And second, there is no reason to use as narrow a definition as applicants are using. This exact point was made in In re Druey, 138 USPQ 39, which noted that both narrower and broader definitions for the term homolog and employed: "We need not decide here whether the compounds in question are properly labeled homologues. It appears to us from the authorities cited by the solicitor and appellants that the term homologue is used by chemists at times in a broad sense, and at other times in a more narrow or strict sense. The name used to designate the relationship between related compound is not necessarily controlling; it is the closeness of that relationship which is indicative of the obviousness or unobviousness of the new compound.” The fact situation there was exactly the same as here, i.e. putting a methyl onto a ring. Similar language appears in In re Zickendraht, 138 USPQ 22, which again had this situation, with a methyl group added to a ring, and also appears in In re Payne, Durden, and Weiden, 203 USPQ 245 as well as In re Bowers and Orr, 149 USPQ 570.  In In re JONES, 65 USPQ 480, the Court specifically pointed to a dictionary definition of homologs as those where the members differ successively by CH2, and thus the homologs of benzene were listed as In re Lohr, 137 USPQ 548, at page 550, the non-methylated form was specifically called a “lower homolog”, and in In re Magerlein, 202 USPQ 473, adding two methyl groups at one position was also called a homolog.  In point of fact, most of these cases dealt with just adding a methyl where none had existed before --- see not only the cases listed above in this paragraph, but also In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148,  In re Fauque, 121 USPQ 425;  In re Herr, 134 USPQ 176; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474;  In re Jones, 74 USPQ 152, 154;  and Ex parte Dibella, 157 USPQ 59.
Moreover, putting a methyl on a nitrogen is also considered obvious because of the close structural similarity.  See In re Hoeksema, 154 USPQ 169; Ex parte Weston, 121 USPQ 428; Ex parte Bluestone, 135 USPQ 199; In re Doebel, 174 USPQ 158.  As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” 
Takeda v. Alphapharm the Federal Circuit cited the need for a reason to modify a prior art compound. See Takeda Chemical Industries, Ltd. v. Alphapharm Pty. Ltd., 492 F.3d 1350 (Fed. Cir. 2007). Specifically: 

    PNG
    media_image4.png
    163
    502
    media_image4.png
    Greyscale

Rather than identify predictable solutions for antidiabetic treatment, the prior art disclosed a broad selection of compounds any one of which could have been selected as a lead compound for further investigation. Significantly, the closest prior art compound (compound b, the 6-methyl) exhibited negative properties that would have directed one of ordinary skill in the art away from that compound. Thus, this case fails to present the type of situation contemplated by the Court when it stated that an invention may be deemed obvious if it was "obvious to try." The evidence showed that it was not obvious to try." MPEP § 2143 quoting Takeda, 492 F.3d at 1359, 83 USPQ 2d at 1176.” 
	The traversal is unpersuasive. Applicants have cited Takeda Chemical Industries Ltd. v. Alphapharm Pty. Ltd., 83 USPQ2d 1169, which also states, “it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound.” The above quote from e.g. Deuel, a decision which is cited in Takeda, does establish exactly what that reason is, at least in terms of an adjacent homolog: “a prior art compound may suggest its homologs because homologs often have similar properties Wood, Hoke, Lohr, Jones, and other cases cited above. This establishes that the adjacent homolog situation does indeed meet that burden. By contrast, Takeda was not an adjacent homolog situation, and the substituent appears at a different position as well. In addition, two external references had been cited in Takeda showing that the prior art compound had serious side effects (“considerable increases in body weight and brown fat weight”) and toxicity issues (“toxic to the liver, heart and erythrocytes, among other things”).  The Court then said that there was no evidence that the structural modifications needed would provide a “reasonable expectation” of ameliorating these problems which would otherwise disqualify the compound.  No such circumstance applies here.  Furthermore, the decision says “the facts of the present case differ significantly from the facts of Wilder. Here, the court found that pioglitazone exhibited unexpectedly superior properties over the prior art compound b.”  Applicants have not demonstrated unexpectedly superior properties over the prior art. 
	
Applicant further states, “Third, one of ordinary skill in the art could not have modified the compounds of Boggs to arrive at the instantly claimed compounds with any reasonable expectation of success. See MPEP § 2143.02 ("claims may be rejected provided that there is also a reasonable expectation of success"). As illustrated above, Boggs discloses an exceedingly broad genus of purine analogs, and alleges that such analogs are useful as LXR agonists, yet explicitly excludes compounds such as 
This is not persuasive. The Examiner has not found where the compounds are explicitly excluded in the reference as noted by Applicant. Furthermore, compound 648 has the benzylpiperazine group as a guidepost, which is encompassed by the genus on page 15, paragraph 0235. Moreover, Applicant further states the reference does not provide any teaching or suggestion for modifying the H to a methyl groups. However, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homolog because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” (see MPEP § 2144.08c).  In addition, homologs are generally so structurally similar that “without more” such structural similarity could give rise to prima facie obviousness (see In re Wilder, 563 F.2d 457, 195 USPQ 426).  

Applicant further traverses by stating, “In addition, even assuming, arguendo, that one of skill had selected compound no. 237 in the first place - which is not conceded here - they still would not have had a reasonable expectation of success in arriving at the instantly claimed compounds. The Office does not provide a rationale for selecting the recited combination from among well over two hundred thousand 4 choices x 5 A ring positions x 26 possible R11 choices x 4 A ring positions x 26 possible R11 choices = a minimum of 216,320 possible combinations). Instead, the Office just seems to presume that one of skill would simply pick the recited elements from amongst the extensive lists of substituents disclosed in Boggs (which lists are not even disclosed by Boggs as applicable to compounds such as no. 237 having a benzylpiperazine group), and end up arriving at the claimed combination. It therefore appears that the definition of success used by the Office in the rejection is that the compounds could have been made, without regard to any purpose or utility. This is not what the courts mean by a reasonable expectation of success. See, e.g., Yamanouchi Pharmaceutical Co. v. Danbury Pharmacal Inc., 231 F.3d 1339, 1345 (Fed. Cir. 2000) (such a "level of motivation" did not show a "reasonable expectation of success" because success in this field was a compound with high activity, few side effects, and low toxicity). See also Eisai Co. Ltd. v. Dr. Reddy's Labs., Ltd., 533 F.3d 1353, 1357 (Fed. Cir. 2008) ("[r]ather 'it is sufficient to show that the claimed and prior art compounds possess a "sufficiently close relationship ... to create an expectation," in light of the totality of the prior art, that the new compound will have "similar properties" to the old"'). 
In Takeda, the Federal Circuit took into account the ultimate use of the compounds when considering the requirements for a lead compound. See, e.g., Takeda at 1357 ("[b]y 'lead compound,' we understand Alphapharm to refer to a compound in the prior art that would be most promising to modify in order to improve upon its antidiabetic activity and obtain a compound with better activity"); at 1358 ("[b]ased on the prior art as a whole, however, the court found that a person of ordinary skill in the art und for antidiabetic treatment"); and at 1358 ("[t]hus, the court determined that the prior art did not suggest to one skilled in the art that compound b would be the best candidate as the lead compound for antidiabetic research") (emphasis by underlining added). In fact, in both the Takeda and Eisai cases, even though the prior art compounds at issue had the same ultimate use (in Takeda: antidiabetic and in Eisai: anti- ulcer) - which is not the case here - the Federal Circuit still found the claims to be nonobvious over the art. 
Thus, a meaningful success would have to take account of the established purpose of the described compounds. In the context of the instantly claimed compounds, a meaningful success must take account of the established purpose of the compounds (i.e., as antiviral agents), a purpose neither taught nor suggested by Boggs. In contrast, Boggs discloses only that its compounds are useful as liver X receptor agonists. Boggs at Title. As such, the Office has failed to address how a skilled worker could have a reasonable expectation of modifying Boggs' compound disclosures and successfully produced antiviral agents that are particularly effective at treating West Nile virus, as taught in the as-filed application. Indeed, such a purpose is not even suggested by Boggs. 
Because Boggs fails to teach the established purpose of the instantly claimed compounds it is only by using Applicant's disclosure as a "road-map" could one of skill have had a reasonable expectation of success; however, it is impermissible to use the claimed invention as an instruction manual or "template" to piece together the teachings of the prior art. Thus, a legally sufficient prima facie obviousness rejection cannot be supported.” 
This is not persuasive. In response to Applicant's argument that it is impermissible to use the claimed invention as an instruction manual or "template" to piece together the teachings of the prior art, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to Applicant’s argument describing a lead compound, a lead compound analysis is not the only way to determine obviousness, see Ex parte Cao, No. 2010-00408 at 7 (B.P.A.I. Sept. 21, 2011). The Board, referring to Eisai Co. Ltd. v. Dr. Reddy's Labs, Ltd., 533 F.3d 1353, 1359 (Fed. Cir. 2008), also said, “The Eisai court did not promulgate a per se rule that chemical compounds can only be held obvious if a lead compound is first identified. The court did say that “a prima facie case of obviousness for a chemical compound still, in general, begins with the reasoned identification of a lead compound” in the prior art. Eisai, 533 F.3d at 1359 (emphasis added)…. In our view, while the presentation of facts in the Eisai case may have been amenable to the “lead compound” approach, the evidence in this case is appropriately examined under the Wilder or Dillon principle as the Examiner applied it.”
The choice of a lead compound need not be constrained to the most preferred embodiment, nor to the compound with the highest activity. “The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: ‘Obviousness based on structural Eisai, 533 F.3d at 1357.” and “Obviousness of a chemical compound in view of its structural similarity to a prior art compound may be shown by identifying some line of reasoning that would have
led one of ordinary skill in the art to select and modify a prior art lead compound in a particular way to produce the claimed compound. It is not necessary for the reasoning to be explicitly found in the prior art of record, nor is it necessary for the prior art to point to only a single lead compound.” Thus “any known compound my serve as a lead compound when there is some reason for starting with that lead compound and modifying it to obtain the claimed compound (Federal Register, 2010, 75(169), page 53651 and 53653).
A reason is when chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made. In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. Similarly, obviousness can be based
on the concept of “isosterism”, viz., the substitution in a parent compound of
one atom or a group of atoms for another atom or group of atoms having a
similar electronic and steric configuration. Ex parte Engelhardt (POBA 1980) 208 USPQ 243; In re Merck &Co. Inc. (CAFC 1986) 800 F2d 1091, 231 USPQ 375. 
However, the close structural similarity between a hydrogen and a methyl group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant’s compound with methyl substitution instead of hydrogen substitution is a structurally similar isomer to one known in the art. As stated in In re Wood, 199 USPQ 
In summary, there have been numerous cases where creating an adjacent homolog has been considered sufficient reason for a chemist to modify a known compound “because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” (Deuel). The Takeda decision did not overrule these cases, but instead set forth differences in that situation, differences which were discussed in some detail, including the fact that the prior art compound had serious side effects. Such factors do not apply here, and hence the rejection is considered sound. 
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624